Citation Nr: 0816673	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-34 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder, 
as secondary to hypertension.

3.  Entitlement to service connection for a lung disorder, as 
secondary to a heart disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied entitlement to the benefits 
sought.

In March 2008, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge during a hearing at the 
RO.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.

2.   The record does not contain any probative evidence 
indicating that the veteran's hypertension is related to his 
active service or any incident therein.

3.  Any current heart disorder, secondary to hypertension, is 
not shown to be causally related to the veteran's active 
service or to a service-connected disability.

4.  Any current lung disorder, secondary to a heart disorder, 
is not shown to be causally related to the veteran's active 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 5103, 5103A, 5107  (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) (2007).

2.  The criteria for service connection for a heart disorder, 
as secondary to hypertension, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  The criteria for service connection for a lung disorder, 
as secondary to a heart disorder, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2003, October 2003, March 2006, and 
June 2006 letters, with respect to the claim of entitlement 
to service connection.  The March 2006 and June December 2006 
letters also indicated that in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The evidence that might support a claim for an 
increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2003, October 2003, March 2006, and June 2006 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete her claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claims 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in September 2003 and 
October 2003, prior to the adjudication of the matter in 
November 2004. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2003, October 2003, and June 2006 letters.

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes providing a medical 
examination when such is necessary to make a decision on the 
claim.  The record contains the veteran's available service 
medical records, VA outpatient reports, private treatment 
records from Charles A. Evans, M.D., Ian F. Angel, M.D., 
Southeast Texas Medical Associates, and Golden Triangle 
Neurocare, L.L.P.  

The Board recognizes that not all of the veteran's service 
medical records have been associated with the claims file.  
In a letter dated in July 2004, the service department 
reported that the veteran's records may have been destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  As such, the Board has a 
heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The lack of complete 
service medical records has not been prejudicial;  the Board 
notes that even with incomplete records service connection 
has been awarded for bilateral hearing loss, tinnitus, and 
chronic tonsillitis. 

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for hypertension; service connection for a heart 
disorder, as secondary to hypertension; and service 
connection for a lung disorder, as secondary to hypertension.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is not 
necessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had hypertension in 
service and the record contains no probative evidence 
attributing the veteran's hypertension to service.  
Therefore, because there is no event, injury, or disease in 
service that any current diagnosis could be related to, the 
Board finds that a VA examination is unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Pertinent Legal Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including hypertension, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
will also be granted for aggravation of a nonservice-
connected condition by a service-connected disorder, although 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  It is noted that VA recently amended 38 C.F.R. § 
3.310, effective October 10, 2006, with the intent of 
conforming the regulation to Allen.  The Board will apply, 
however, the regulation as it was written and in effect when 
the veteran filed his claim as well as during the majority of 
the appeal period.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).

The veteran and his representative allege entitlement to 
service connection for hypertension as directly related to 
his period of service.  As to any current heart disorder, the 
veteran argues that service connection is warranted because 
it is secondary to his hypertension.  Additionally, the 
veteran alleges entitlement to service connection for a lung 
disorder as secondary to any current heart disorder.  The 
Board initially notes that as lay persons, neither the 
veteran nor his representative qualifies to opine on matters 
requiring medical knowledge, such as whether there is a 
causal relationship of any sort between the service and 
hypertension, hypertension and a heart disorder, and/or a 
heart disorder and a lung disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a lay person is generally not capable of 
opining on matters requiring medical knowledge).

As noted, the veteran contends that service connection for 
hypertension is warranted.  There is, however, no evidence in 
the service medical records that the veteran's current 
hypertension manifested during active duty, nor is there 
evidence that they manifested to a compensable degree within 
one year of separation from service in accordance with 38 
C.F.R. §§ 3.307 and 3.309 (2007).

The available service medical records are silent as to a 
complaints or a diagnosis of hypertension.  Although the 
veteran's July 1955 separation physical documented his blood 
pressure as slightly elevated at 144/88, this is still within 
normal limits.  Moreover, the separation examiner noted no 
significant abnormalities and the veteran failed to allege 
any disorders.  Even assuming that the veteran experienced 
elevated blood pressure readings during his period of 
service, in light of the fact that his discharge examination 
is silent as to any diagnosis of hypertension and his blood 
pressure was within normal limits, any in-service elevated 
readings would have to be considered acute and transitory 
episodes. 

Additionally, the post service medical evidence of record 
does not document and the veteran himself does not allege the 
presence of hypertension for years following service 
discharge.  The veteran has testified that although he was 
occasionally noted to have elevated readings, he was not 
diagnosed as having nor did he receive treatment for 
hypertension until the 1980's.  The crucial link between the 
disease and service, whether shown by evidence of the disease 
during service, or evidence within the presumptive period, is 
not present.  Based on the foregoing, it cannot be said that 
hypertension was present in active service or manifest to a 
compensable degree within the first post-service year.  
Accordingly, service connection for hypertension is not 
warranted.

The Board acknowledges that the veteran has also submitted 
claims of entitlement to service connection for a heart 
disorder and a lung disorder.  As an initial matter the Board 
notes that service connection is not warranted on a direct 
basis for a heart or a lung disorder.  The veteran's service 
medical records are silent as to complaints or a diagnosis of 
a heart or a lung disorder  Additionally, the record contains 
absolutely no indication that the veteran's current heart and 
lung disorders are causally related to his active service or 
any incident therein, such as to warrant entitlement to 
service connection on a direct basis.  Rather, the veteran 
alleges that his current heart disorder is secondary to his 
hypertension.  As the Board has held that service connection 
is not warranted for hypertension, service connection for a 
heart disorder is not available on a secondary basis.  
Additionally, as service connection is not warranted for 
hypertension or a heart disorder, service connection is also 
not warranted for a lung disorder on a secondary basis.  

In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for hypertension, a heart, disorder, 
and a lung disorder.





ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart disorder, as 
secondary to hypertension, is denied.

Entitlement to service connection for a lung disorder, as 
secondary to a heart disorder, is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


